 

Case-3:17-cr-00259-CRB-Document-168—Filed-14/18/49--Page-t of 4—

RYAN MicHAEL SPENCER? HZ2U23B5-UL
Us, Perdenh acy —Lompec

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L | MHoi kin Blud
Lompoc, ca S426,
3 | D&endant NOV 8201s
eu SUSAN Y. SOONG Z
CLERK, U.S. DISTRICT COURT.
5 LloiTED STATES Disteicr CougT NORTH DISTRICT OF CALIFORN\y
b iectteen DistRicT oF CALULECA NIA J
1 USTED SiPtEsS oF America , Cast No. EQ-\1-00284-Go72-CRS
é PLAW UGE,
4 NV: ee
jo | RYAN MichAcL SPENCER CBScetiens F PAaT of TUC
ul DEFENDANT. CRIMINAL MoNETAQN PENALTIES,
iq
iz DKenden! i Dgencas , Aoyecks js dre courts Siding tat tre seven STA
i¥_ | ®S coo ASSeZorenhs agely An \niens |
is
a AQGumMeENT
7. Dendan isas arrested af Quo Dineleen aa has cemamed in coasted
18 [Krom Aten uA nay, Prior by WS ares, DG&endent werclced Sec Sanka Crug Vers (Ge
14 Op cog. [Gitenkl eres) and ee Sanka Oya County Gees oe techade Worn Sr aoe 15
20. | undi\ arrest), okie at diose obs, DXendert pode L906 per hour Ler Qari re wer.
amt

 

age
ws
zy
Ue
Us

ee)

29

30

Deke Ws acces}, DeSendan* exc eyes Naslertnnde tie es. nie Cone ene On cunt
Paceuts Could pay toward Defense coomcal, Ab We Culm 6& Ws criminal caye, DGendart
was indiaaut,

The. assessment & PSCC Under Me \ushee Cor Vickims of Tracks Net
6&_ Lolly C wt) Coded as |B USCS @ 3013, age\ies 4a Deendawls whe are nct
Lindigaw As such We essess ment dees nel edly. (sen Unded States vr. Pedersen , Case.
nuniber_|.\1ee- corss-Sko- Lio CED. AL. 2d) ECE AS 9C Commands boy Chie& Disheict
Sudaa Lawrence}. ONetl as 4 how She AwTR Aces Kok apes dy AvGendaud Peleson,

Wecnuie he is indiggwt Skiing dom He corinrentds aray ment det DSeudeut has
a i Vv 7

OBJECTION Te
Sut |

 

 
_

 

Pais whet 3588.19. chiboeea. ces eS eee ie a

 

Shit SlaEN and Capable o x. eventually Qaqsag ih): be eee

pie ne sletule, as wriky il ae excevaphs cae Delend a

 

Qe&y ina 1k. DeSendent MPenas aes \ee. exevngled
v © 1 T Cy t

 

oo Nl

Syl Ses 1S

Conciusten
For the Sere ag Mey ressons , VeGendent ceqves\s fre court Sinel rot he
iS Wet cequcced Ay Pay tie ANIA K $%'S, COG.

Qospeat Fully sulouidhed, in

water be 71 Ie ee

 

4

D&end et Ryan M, Dpencer

 

 

 

 

 

 

Uy
UY
QS:

26
uy
we
25
30

31

 

'oS@SEcxien TO
f
+ NTA Xe
Dare
Ky ow S peor * 2423S lll Ar -Cr- d0259- CRB Document 168 “Rit MASABARaAges ot
Snster Sjntes Yaw tent very ) Lo m Pec

Sqol Kiein Ywe.
Lompe¢ , CA 434 26 ~) FO

29 OY SNe PP OS

United Shales Dishret Court

Clerks ob ce |" Flow
USO Gilden Gete Ava, Boy 3e0EO

San bramncoas cr Gv lot

ae SP ECT f\ [ AN Faqs Heplorsbopnlinpnalae dla ddd

    
oe ed har

Case 3:17-cr-00259-CRB Document 168 Filed 11/18/19 Page 4 of 4

 

FCC LOMPOC
Oe GUARD ROAD
le 1
CTE |
The following letter was processed th-- tnt occtling
procedures f - forwarding to yor. The! 3 ither

  

    
  
 
 

  

opened or ins; ifthe writs tor rafeo: “rt problem over

which this fac itt D3 rch the
im Serial for we" “if the writer
entlec cd cote. address, picase
